DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments were received on 8/22/22.  Claims 1-3, 6-12, and 15-20 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 1-3, 11, 12, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Perrin et al. (US 2014/0115016) in view of Lomet et al. (US 20160110403).
Claims 6 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Perrin in view of Lomet, and further in view of in view of U.S. Patent Application US 2013/0159620 A1 issued to Yuki Sakashita (hereinafter "Sakashita").
Claims 7, 8, 10, 16, 17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Perrin in view of Lomet, and further in view of in view of U.S. Patent Application US 2011/0179247 A1 issued to Hiroshi Mine (hereinafter " Mine").
Claims 9 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Perrin in view of Lomet, and further in view of in view of U.S. Patent Application US 7280398 B1 issued to June Lee (hereinafter "Lee").


  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-12 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Perrin et al. (US 2014/0115016) in view of Lomet et al. (US 20160110403).
With respect to claim 1, Perrin teaches a system for controlling storage of data in a selected one of at least one data store, the system comprising: 
a non-transitory memory (Perrin, pa 0090, The machine-readable medium may include, but is not limited to, magnetic storage medium (e.g., floppy diskette), optical storage medium (e.g., CD-ROM); magnetooptical storage medium; read only memory (ROM); random access memory (RAM); erasable programmable memory (e.g., EPROM and EEPROM); flash memory); 
a processor coupled with the non-transitory memory and the at least one data store (Perrin, pa 0032, The computing system 50 includes a central processing unit (CPU) 100);
first logic stored in a memory and executable by the processor coupled therewith to cause the processor, subsequent to receipt of a first request from a first requestor to store a first amount of first data in the selected data store beginning at a first location (Perrin, pa 0052, a series of write requests 302 are received at the intent log 122 from the application 102 over time, as indicated by time line 304. According to one aspect, a series of write requests 302 received during a first time period 308 are grouped or batched, as indicated by 306, until a threshold data size or limit is reached. The series of transactions included in the batch 306 are committed, as indicated by 310, to write data to the appropriate storage area 312.), to receive a second request from a second requestor to store a second amount of second data in the selected data store (Perrin, pa 0053, a next series of write requests 302 received during a subsequent time period 316), wherein at the time of receipt of the second request, the first requestor has at least commenced storing the first data to the selected data store (Perrin, pa 0053, committing the series of write requests 302 in the batch 314 begins while the series of write requests 302 in batch 306 are being committed.).
second logic stored in the memory and executable by the processor to cause the processor to compute, based on the first location and the first amount, a second location in the selected data store, offset from the first location by the first amount, at which the second requestor is allowed to store the second data (Perrin, pa 0055, Each of the batches 306, 314 or list of transaction records described in FIGS. 3A and 3B are referred to herein as a "train”. As explained in more detail below in reference to FIG. 5C, each train may include one or more cars. According to one aspect, each car corresponds to a different write request received from the application & pa 0076, block allocation rules specify that each transaction record included within a particular car of a train should be allocated to the same block. For example, if a first car in a train includes two transaction records, those two transaction records will be allocated to the same block in the storage area. As another example, if a second car in a train includes one car, in the data that one car will be allocated to a different block storage.)
 allocate space in the selected data store beginning at the computed second location sufficient to receive the second amount of the second data to be stored by the second requestor (Perrin, pa 0075, A copy operation 604 allocates a buffer); and
whereby, responsive to the indication by the processor, the second requestor is operative to commence storing the second data to the selected data store beginning at the computed second location at least before the storing of the first data by the first requestor is completed (Perrin, pa 0053, committing the series of write requests 302 in the batch 314 begins while the series of write requests 302 in batch 306 are being committed., pa 0075, A copy operation 604 allocates a buffer and copies each transaction record included a train identified as eligible into the allocated buffer associated with the file system 106. For example, if a particular train identified as eligible includes three transaction records, the three transaction records and any detail data required to perform the corresponding write requests is copied into the allocated buffer. & pa 0079, writes associated with a second train are completed before the writes associated with a first train are complete).
 Perrin doesn't expressly discuss second logic stored in the memory and executable by the processor to cause the processor to compute, based on the first location and the first amount, a second location in the selected data store, offset from the first location by the first amount, at which the second requestor is allowed to store the second data; third logic stored in the memory and executable by the processor to cause the processor to, upon allocation of space by the second logic, indicate to the second requestor that they may store the second data to the selected data store beginning at the computed second location.
Lomet teaches second logic stored in the memory and executable by the processor to cause the processor to compute, based on the first location and the first amount, a second location in the selected data store, offset from the first location by the first amount, at which the second requestor is allowed to store the second data (Lomet, pa 0099, buffer management may be implemented using fetch and increment (FAI) operations instead of compare-and-swap (CAS) operations when allocating space in a buffer. In this context, the “fetch and increment (FAI)” operation refers to an indivisible executable instruction that returns the value of a memory location and atomically increments it. & pa 0101, When allocating space, an FAI instruction may be executed to add the SIZE of the allocation to the OFFSET… Multiple FAIs can succeed, and each will return a different result (and hence a different region of the buffer) to the space requestor.);
third logic stored in the memory and executable by the processor to cause the processor to, upon allocation of space by the second logic, indicate to the second requestor that they may store the second data to the selected data store beginning at the computed second location (Lomet, pa 0099, The requestor of space then subtracts his SIZE from the offset value returned to him to determine the start of his allocated space.); and 
whereby, responsive to the indication by the processor, the second requestor is operative to commence storing the second data to the selected data store beginning at the computed second location at least before the storing of the first data by the first requestor is completed (Lomet, pa 0102, a user completes writing of data into the buffer space that it has reserved).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Perrin with the teachings of Lomet because it ensures that all requests are processed as they were encountered
Claim 2, 11 and 20 is substantially similar to claim 1, and therefore likewise rejected. 
Regarding claim 3, Perrin in view of Lomet teaches upon receipt of the second request, the first requestor has not completed storing the first data to the selected data store (Perrin, pa 0053, committing the series of write requests 302 in the batch 314 begins while the series of write requests 302 in batch 306 are being committed.).
Claim 12 is substantially similar to claim 3, and therefore likewise rejected. 

Claims 6 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Perrin in view of Lomet, and further in view of in view of U.S. Patent Application US 2013/0159620 A1 issued to Yuki Sakashita (hereinafter "Sakashita").

Regarding claim 6 is rejected by the same rationale as stated in claim 2 rejection as above. However, Perrin in view of Lomet does not explicitly teach “to receive a confirmation of the completion of the storage of the first data from the first requestor and the completion of the storage of the second data from the second requestor”.
However, Sakashita teaches “to receive a confirmation of the completion of the storage of the first data from the first requestor (see Para [0113], the write confirmation process is a process for confirming that the former write operation has completed successfully, wherein the completion of the write confirmation process means that the former write process has completed.  In other words, when a completion response is returned from the write confirmation process S1500, it means that the first write process has completed) and the completion of the storage of the second data from the second requestor (see Para [0114], after receiving the second SM write request, the SM access control unit 23 invokes the SM write process S1200 again.  If no SM write occurs thereafter, there is no need to perform write confirmation, so the continuous write process to the SM is ended.  If there is a third or subsequent SM write requests, the write confirmation process 1500, the write request reception and the SM write process 1200 are sequentially performed in a similar manner as the second SM write request)”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Perrin with the teachings of Lomet because it allows for the benefit of reducing shared memory storage capacity, and enhancing write performance and read performance of the storage system as taught by Sakashita (see Para [0013]).
Claim 15 is substantially similar to claim 6, and therefore likewise rejected. 

Claims 7, 8, 10, 16, 17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Perrin in view of Lomet, and further in view of in view of U.S. Patent Application US 2011/0179247 A1 issued to Hiroshi Mine (hereinafter " Mine").

Claim 7 is rejected by the same rationale as stated in claim 2 rejection as above. However, Perrin in view of Lomet do not explicitly teach “to determine if the second amount of data will exceed an available capacity of the selected data store and, if the second amount of data will exceed the available capacity of the selected data store, cause the request approver to prevent the second requestor from storing the second data to the selected data store”.
However, Mine teaches “to determine if the second amount of data will exceed an available capacity of the selected data store and, if the second amount of data will exceed the available capacity of the selected data store, cause the request approver to prevent the second requestor from storing the second data to the selected data store (see Para [0109], a judgment is made as to whether the size of the selected file is equal to or less than the space amount not in use (S13400). If the size of the selected file is larger than the space amount not in use (No at S13400), the processing ends. If the size of the selected file is equal to or less than the space amount not in use (Yes at S13400), the selected file is migrated to the storage apparatus at the immediate higher level (S13500))”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Perrin with the teachings of Lomet because it allows for the benefit of providing efficient and equitable management of storage resource utilization for each user as taught by Mine (see Para [0012]).
Claim 16 is substantially similar to claim 7, and therefore likewise rejected. 

Regarding claim 8 is rejected by the same rationale as stated in claim 2 rejection. Furthermore, Mine teaches upon receipt of the first request, is operative to determine whether the first amount of data would exceed an available capacity of the selected data store and if so, cause the selected data store to be closed and another data store of the at least one data store to be selected (see Para [0109], if the size of the selected file is larger than the space amount not in use (No at S13400), the processing ends. If the size of the selected file is equal to or less than the space amount not in use (Yes at S13400), the selected file is migrated to the storage apparatus at the immediate higher level (S13500). At this time, the free space amount 3101 of the storage apparatus at the immediate higher level stored in the storage free space amount table 3100 is reduced by the size of the migration target file).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Perrin with the teachings of Lomet because it achieves an improvement of the utilization efficiency in the storage system as taught by Mine (see Para [0004]).
Claim 17 is substantially similar to claim 8, and therefore likewise rejected. 
Regarding claim 10 is rejected by the same rationale as stated in claim 8 rejection. Furthermore, Mine teaches upon receipt of the second request, the computer executable instructions are further operative to cause the processor, prior to the allocation of space in the selected data store for the second data, to determine if the newly selected data store is ready, and if the newly selected data store is ready, allocate space in the selected data store sufficient to receive the second data to be stored by the second requestor, and otherwise cause the prevention of the second requestor from storing the second data to the selected data store (see Para [0083], if the value obtained by adding the temporary actual utilization to the ideal utilization is larger than the free space amount (Yes at S6100), a judgment is made as to whether there is a storage apparatus at a lower level (S6200).  If there is no storage apparatus at the lower level (No at S6200), files of the total amount of the ideal utilizations, which are determined by the specified available cost distribution, cannot be stored with the current free space amount of each of the storage apparatuses S1 to S3)”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Perrin with the teachings of Lomet because it provides efficient and equitable management of storage resource utilization for each user as taught by Mine (see Para [0001]).

Claim 19 is substantially similar to claim 10, and therefore likewise rejected. 

Claims 9 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Perrin in view of Lomet, and further in view of in view of U.S. Patent Application US 7280398 B1 issued to June Lee (hereinafter "Lee").
Claim 9 is rejected by the same rationale as stated in claim 8 rejection as above. However, Perrin in view of Lomet do not explicitly teach “upon receipt of the first request, is operative to determine whether the first amount of data would exceed an available capacity of the selected data store and if so, cause the selected data store to be closed and another data store of the at least one data store to be selected”.
However, Lee teaches “Lee teaches upon receipt of the second request, the computer executable instructions are further operative to cause the processor, prior to the allocation of space in the selected  data store for the second data, to determine if the previously selected data store has been closed and the newly selected data store is ready, and if the previously selected data store has been closed and the newly selected data store is ready, allocate space in the selected data store sufficient to receive the second data to be stored by the second requestor, and otherwise cause the prevention of the second requestor from storing the second data to the selected data store  (see  col.2 lines 12-30, data to be programmed are initially loaded to a cache register, then the data are moved to a data register and programming of the data now in the data register begins. After programming has begun, new data can be loaded to the cache register in preparation for programming upon completion of programming the previous data, and new data can be sequentially loaded for programming to the memory planes into the respective cache registers. When programming of the previous data are complete, the new data for all of the memory planes are moved from the cache registers to the respective data registers, and simultaneous programming of the new data is begun)”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Perrin with the teachings of Lomet because it allows for the benefit of avoiding memory planes overlapping and cache registers, thus decreasing layout area as taught by Lee (see col. 5 lines 17-33).

Claim 18 is substantially similar to claim 9, and therefore likewise rejected.

Response to Arguments
Applicant seems to argue a newly amended limitation.  Applicant’s amendment has rendered the previous rejection moot.  Upon further consideration of the amendment, a new grounds of rejection is made in view of Perrin et al. (US 2014/0115016) in view of Lomet et al. (US 20160110403).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Flynn et al. (US 2012/0210021) teaches coordinating storage requests in a multi-processor/multi-thread environment. An append/invalidate module generates a first append data storage command from a first storage request and a second append data storage command from a second storage request. The storage requests overwrite existing data with first and second data including where the first and second data have at least a portion of overlapping data. The second storage request is received after the first storage request.
Laden-Mozes et al. (US 2003/0217058) teaches a lock-free distributed file system, which allows multiple clients to access shared disk storage directly, without servers or managers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566. The examiner can normally be reached M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169